Moyer, C.J.,
dissenting. I respectfully dissent and would reverse the judgment of the court of appeals. R.C. 2151.35(B)(3) requires a juvenile court, responding to an agency request for permanent custody, to enter judgment within seven days after a dispositional hearing is conducted pursuant to R.C. 2151.35(B). Failure to adhere to this time limit divests the court of its authority to rule on the pending motion.
The relevant portion of the statute provides:
“After the conclusion of the dispositional hearing, the court shall enter an appropriate judgment within seven days * * R.C. 2151.35(B)(3).
It is a well-established rule that, “[i]n statutory construction, the word ‘may’ shall be construed as permissive and the word ‘shall’ shall be construed as mandatory unless there appears a clear and unequivocal legislative intent that they receive a construction other than their ordinary usage.” (Emphasis added.) Dorrian v. Scioto Conservancy Dist. (1971), 27 Ohio St.2d 102, 56 O.O.2d 58, 271 N.E.2d 834, paragraph one of the syllabus. “Although it is true that in some instances * * * ‘shall’ must be construed to mean ‘may,’ ” Dennison v. Dennison (1956), 165 Ohio St. 146, 149, 59 O.O. 210, 211, 134 N.E.2d 574, 576, “the intention of the General Assembly that [‘shall’] shall be so construed must clearly appear * * * from a general view of the statute under consideration *. * *, as where the *527manifest sense and intent of the statute require [such construction].” (Citations omitted.) Dorrian, 27 Ohio St.2d at 108, 56 O.O.2d at 61, 271 N.E.2d at 838.
The command of R.C. 2151.35(B)(3) is that the court shall enter an appropriate judgment within seven days after the conclusion of the dispositional hearing. The plain words of the statute are not qualified by a “clear and unequivocal, legislative intent” that the word “shall” is anything other than a mandatory requirement of the statute. Indeed, an examination of the entire statute leads only to the conclusion that a mandatory construction is intended.
The word “shall” appears seven times within the text of R.C. 2151.35(B)(3), while the word “may” appears once. Frequent repetition of “shall” in the statute supports the conclusion that the General Assembly intended a mandatory construction. See Dorrian, supra, at 107, 56 O.O.2d at 60-61, 271 N.E.2d at 837; Cleveland Ry. Co. v. Brescia (1919), 100 Ohio St. 267, 270, 126 N.E. 51, 52. Furthermore, the use of both “shall” and “may” in the same section “clearly reflects] a legislative intent that the two words be given their usual statutory construction.” Dorrian, 27 Ohio St.2d at 108, 56 O.O.2d at 61, 271 N.E.2d at 838. I agree with the court of appeals in In re Fleming, which noted that nothing in the statute “supports the conclusion that the legislature intended the seven-day requirement of R.C. 2151.35(B)(3) to be merely directory despite the use of the word ‘shall.’ ” In re Fleming (1991), 76 Ohio App.3d 30, 39, 600 N.E.2d 1112, 1118.
I am not unmindful that this application of the statute may raise an appropriate concern, as these are often cases where a child’s welfare may be in danger. However, R.C. 2151.35(B)(1), which sets the time limits within which the dispositional hearing must be conducted, states that “[i]f the dispositional hearing is not held within the period of time required * * *,” the court is required, upon its own motion or the motion of any party or guardian ad litem, to “dismiss the complaint without prejudice.” Dismissal without prejudice allows a party to resubmit its complaint. The General Assembly found it appropriate to provide for a dismissal without prejudice in order to balance the parents’ rights and interests with the child’s interests.
In providing for a timely hearing in the trial court, the General Assembly has recognized that a delay between the hearing and the judgment may prejudice the parties, yet by providing for dismissal without prejudice, it has reaffirmed that a well-founded complaint should have the opportunity to be judged on its merits. Surely, the same rationale is applicable to the mandatory requirements of R.C. 2151.35(B)(3), especially in view of the basic tenet that “disposition of cases on their merits is favored in the law.” Jones v. Hartranft (1997), 78 Ohio St.3d 368, 371, 678 N.E.2d 530, 534.
*528I am also mindful of the observation that the seven-day period from hearing to disposition by the trial court is a very short time in which the trial court must issue its dispositional order. However, in the absence of a due process or other constitutional infirmity in the statute, it is not for this court to determine that such a statement of the law is ill-advised. Rather, it is apparent that the General Assembly responded to a problem, not uncommon in some courts with jurisdiction over the placement of children, in which children are left in legal limbo for months and indeed sometimes years. It is not the province of this court to, in effect, tell the General Assembly that we do not agree with its attempt to remedy this problem in the judicial process by interpreting the words of a statute in a manner clearly not intended by the General Assembly.
For the foregoing reasons, I respectfully dissent from the majority holding and would reverse the judgment of the court of appeals.
Pfeifer, J., concurs in the foregoing dissenting opinion.